Response to arguments
The arguments presented in the response filed 08/23/2021 are answered to the extent they are combined in view of all maintained rejections, thus the response is combined as set forth below. The response is to applicants arguments regarding the applicants initiated interview held on July 22, 2021 where the undersigned Yahua Chen explained to the Examiners that they have provided superior results and regarding Dr. Malik's Declaration under 37 C.F.R. § 1.132.
I.	Applicant argues during the interview that the Examiner contended that the cited references disclose all elements of the claims. Applicant argues however, this is merely one condition to satisfy for establishing a prima facie case of obviousness. See MPEP §2143.03, under the Chapter §2143 titled "Examples of Basic Requirements of a Prima Facie Case of Obviousness." Emphasis added. The law is well settled that "if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc)." MPEP § 2145. See also Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 90 USPQ2d 1947 (Fed. Cir. 2009) (Nonobviousness can be shown when a claimed invention is shown to have unexpectedly superior properties when compared to the prior art). Accordingly, even if a prima facie case of obviousness were established in the instant application (which Applicant does not concede), the unexpected superior results achieved by the claimed SIN vector would be sufficient to rebut such a prima facie finding following the well-established law noted above.
Applicant argues that has presented experimental data in the Declaration (and also  discussed in the interview noted above) that the claimed SIN lentiviral vector, carrying a specific combination of viral cis-elements as recited in independent claim 27 and a globin transgene in vivo, as compared with vectors having different combinations of viral cis-elements. See Declaration 6-11. As known in the art and explained in the Declaration, it was challenging to design SIN lentiviral vectors that can carry a large transgene and still produce viral particles with a high titer, Declaration 5. Indeed, Person, the only cited reference that discloses viral vectors carrying a globin gene, reported that the improved viral titer achieved by the globin gene-carrying viral vector disclosed therein is approximately 3 to 5 x 106 TU/ml, which is about 100 folds lower than the viral titer achieved by the representative SIN lentiviral vector as claimed (sBG-6, at 6.3 x 108 TU/ml). Declaration paragraph 14.  Accordingly, the superior results obtained by the claimed SIN lentiviral vector are clearly unexpected in view of the cited references (the closest prior art). Applicant argues following the standard set forth in KSR quoted above, the improvement achieved by the claimed SIN vector discussed in the Declaration and herein is "more than the predictable use" of prior art elements, for example, in view of the ~100 folds increase of viral titer as compared to the results reported in Person discussed above. Accordingly, even if the claimed SIN vector comprises a combination of known elements, it would still be not obvious given the unexpected improvement over the cited art. Thus, pursuant to the well-established law discussed above, the superior unexpected results achieved by the claimed SIN lentiviral vector discussed herein would be sufficient to rebut a prima facie case of obviousness, even if the cited references, in combination, disclose all claim elements. In other words, the Examiner's contention does not refute the finding of nonobviousness based on unexpected results pursuant to the pertinent law. See, e.g., KSR International Co. v. Teleflex Inc., 550 U.S. 398; Procter & Gamble Co. v. Teva Pharm. USA, Inc. and Pfizer v. Apotex, 480 F.3d 1348, 1370 (Fed. Cir, 2007). Applicant’s arguments have been fully considered but are not persuasive.
first, regarding applicant’s argument that the claimed SIN lentiviral vector, carrying a specific combination of viral cis-elements and a globin transgene (large sized transgene), led to high levels of viral particle production (total and infectious) and high level of globin gene expression in vivo, as compared with vectors having different combinations of viral cis-elements, accordingly superior results obtained by the claimed SIN lentiviral vector are clearly unexpected in view of the cited references is not found persuasive because unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, a globin transgene led to high levels of viral particle production (total and infectious) and high level of globin gene expression in vivo, are not persuasive because the claims are not so limited to total and infectious viral particles and high level of globin gene expression in vivo.
Second, regarding applicant’s arguments that the art by Person, the only cited reference that discloses viral vectors carrying a globin gene, that the improved viral titer achieved by the globin gene-carrying viral vector is approximately 3 to 5 x 106 TU/ml, which is about 100 folds lower than the viral titer achieved by the applicants SIN lentiviral vector with a gag fragment of 360 bp namely sBG-6 resulted in a viral titer of 6.3 x 108 TU/ml is not persuasive because it is not clear what is the structural difference between the art of Person SIN viral vector with a gamma globin transgene combined with the Dull SIN vector with a 5' gag fragment of 360 bp of the gag gene and the applicant’s SIN lentiviral vector namely sBG-6 with a 360 bp gag fragment that result in a viral titer of 6.3 x 108 TU/ml as compared to Dull/Trono/Persons SIN vector with a 360 bp gag fragment. As indicated in MPEP 716.02(c), Dull discloses (a) a SIN lentiviral vector backbone comprising; (1) lentiviral cis elements, which consist of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA) of 360 bp of the gag gene, (iii) an env splice acceptor site comprising 700 bp of the env gene containing the RRE and a splice acceptor site; and (b) a transgene of interest, while Trono discloses a cPPT lentiviral vector and Persons teaches a SIN lentiviral vector containing the HS432globinA gamma globin transgene as instantly claimed. It should be noted that instant claims are to a composition and unexpected superior properties when compared to the prior art is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant have not shown what is the difference between the applicant’s SIN vector with sBG6 having a 360 bp gag fragment that resulted in 6.3 x 108 TU/ml viral titer and the art of Dull/Trono/Persons SIN vector having a 360 bp gag fragment that result in 3 to 5 x 106 TU/ml viral titer. Otherwise stated it is not clearly shown the structural essential elements of vector s-BG6 having a 360 bp gag fragment, from which the superior features were obtained as compared to the art of Dull/Trono/Persons SIN vector having a 360 bp gag fragment
In summary, applicant’s SIN vector with BG-6 (360 bp) gag element that resulted in 6.3 x 108 TU/ml is not apparent how it structurally differs from the Dull/Trono/Persons SIN vector 6 TU/ml. As such unexpected superior properties when compared to the prior art is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. No such difference has been presented and as such unexpected properties of applicant’s SIN vector with BG-6 (360 bp) gag element are not shown to have a significance equal to or greater than the expected properties of the Dull/Trono/Persons SIN vector having a 360 bp gag fragment.
Third, in the interview attorney Chen presented the figure as depicted below to show that the 360 bp sBG-6 gag fragment as shown in figure 2 below has surprisingly shown a viral titer about 100 fold higher than the cited in the art of Dull/Trono and Persons. 

    PNG
    media_image1.png
    380
    705
    media_image1.png
    Greyscale

In response this is not found persuasive because the 360 bp sBG-6 gag fragment of figure 2 does not show any structural difference from the Dull 360 bp gag fragment.
Fourth, in the interview attorney Chen presented the figure as depicted below from the declaration arguing that the S-BG6 gag fragment showed a significantly higher level of infective 

    PNG
    media_image2.png
    351
    735
    media_image2.png
    Greyscale

In response this is not persuasive because the TU/ng p24 of S-BG 6 as shown in the above figure is not a structure of the instantly claimed modified SIN lentiviral vector with a gag fragment and because Dull discloses a gag fragment as claimed. The art of Dull and Trono and Persons teach all the required elements (a) (i)-(iv) and (b), thus said elements would result in much higher viral production relative to SIN lentiviral vectors that do not include all said elements. Moreover, instant claims are not directed to neither transducing unit (TU): level of infectious viral particle nor a p24: protein located in lentiviral capsid; representing total level of viral particles (including active and inactive particles, nor TU/p24: level of infectious viral particles, nor an SBG-6 gag fragment that would lead to the highest production of active viral particles. Therefore, the TU/ng p24 of S-BG 6 as shown in the above figure is not a structure of the instantly claimed modified SIN lentiviral vector.
Fifth, in the interview attorney Chen presented the figure as depicted below;

    PNG
    media_image3.png
    421
    693
    media_image3.png
    Greyscale


Attorney Chen argues that in figure above the claimed SIN vectors are pseudotyped particles as depicted in the figure above. In response this is not persuasive at all because the figure above is not related to the claimed SIN lentiviral vector structure at all.
Sixth, in the interview attorney Chen presented the figure as depicted below:

    PNG
    media_image4.png
    320
    743
    media_image4.png
    Greyscale


Seventh, in the interview attorney Chen presented the figure as depicted below:

    PNG
    media_image5.png
    293
    720
    media_image5.png
    Greyscale

Attorney Chen argues that in figure above they provide superior results because the expression of the beta-globin gene correlates with viral titer sBG-6 that led to the highest expression level of beta globin gene as shown in figure above. In response, this is not found persuasive because the Hbeta/ma of SBG-6 as shown above is not a structure of the instantly claimed modified SIN lentiviral vector.
Eight, in the interview attorney Chen presented the figure as depicted below:


    PNG
    media_image6.png
    441
    725
    media_image6.png
    Greyscale

Attorney Chen argues that in figure above they provide superior results because Dull is silent on the size of the GAG fragment and no disclosure of globin genes because Dull teaches first generation of HIV-derived vectors and second version of HIV approximately 360 bp of the gag gene. In response this is not persuasive because regardless of the a first generation of HIV-derived vectors and a second version of the system Dull clearly teaches  the 5” fragment of gag that is about 360 bp as instantly claimed. Dull also teaches the early stage design of HIV-derived lentiviral vectors which contain lentiviral cis elements such as gag, pol, and/or env fragments for viral genome replication and packaging. in addition, Trono teaches the cPPT located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3’ cPPT which forms the basis of their ability to replicate efficiently in non-dividing cells while Persons teaches the correlation of SIN-mediated gene transfer of the human gamma globin gene expression cassette containing the LCR can result in substantial expression of the gamma-globin gene.
Ninth, in the interview attorney Chen presented the figure as depicted below:

    PNG
    media_image7.png
    424
    760
    media_image7.png
    Greyscale


Attorney Chen argued that while Trono teaches the lentiviral vector containing the cPPT Persons VSV-G–pseudotyped preparations of the gamma-globin lentiviral vector had titers of about 0.5-1.0 x 105 TU/mL and further improvement in titer to approximately 3 to 5 x 106 TU/mL. That is compared to applicant’s sBG-6: 6.3 x 108TU/mL which is >100 fold higher than Persons.
In response this is not found persuasive because Persons has been cited for the gamma globin gene and not for TU/mL. In addition, instant claims are not directed to TU/mL Moreover, the S-BG 6 as shown in the above figure is not a structure of the instantly claimed modified SIN lentiviral vector.  Therefore, the TU/mL of S-BG 6 as shown in the above figure is not a structure of the instantly claimed modified SIN lentiviral vector.
Tenth, in response to attorney Chen argument that the interview attorney regarding Declaration 6-11 that as known in the art and explained in the Declaration, it was challenging to design SIN lentiviral vectors that can carry a large transgene and still produce viral particles with 
For the record and for applicant’s convenience the response to Declaration point 5-11, is reiterated below:
In paragraph 5. The declaration states we further examined production of infective particles by the 10 SIN lentiviral vectors discussed above. Infective particles are measured by the fraction of transducing units (TU) in the total particles, the latter being indicated by the level of p24 protein. Total particles, quantified by p24, is a mixture of infectious/transducing particles and defective particles. A high TU/p24 signifies a high quality vector that has a much higher quantity of infectious particles. As shown in FIG. B below, S-BG6 showed a significantly higher level of infective particles/total particles as compared with the other tested SIN lentiviral vectors. 

    PNG
    media_image8.png
    469
    606
    media_image8.png
    Greyscale


6.	The declaration slates further we found that the expression of beta-globin correlates with viral titer s-BG6 fed to the highest expression level of beta-globin as shown in figure C below. 

    PNG
    media_image9.png
    396
    481
    media_image9.png
    Greyscale

In response, this is not found persuasive for the same reasons as discussed above and because the h/m of S-BG 6 as shown in the above figure C is not a structure of the instantly claimed modified SIN lentiviral vector.	
7. The declaration states taken together, the experimental data discussed herein demonstrates that the cis-elements (i)-(iv) required by the claimed SIN lentiviral vectors are critical to high production of viral vectors carrying a large transgene. Accordingly, the 
In response this is not found persuasive because the prior art of record teaches the cis-elements (i)-(iv) required by the claimed SIN lentiviral vectors and the required transgene, thus said elements taught by the combined art as set forth above are critical to high production of viral vectors carrying a large transgene.
8. The declaration slates Dull as the primary reference to establish obviousness of the claimed SIN lentiviral vectors. As alleged in the Dull discloses SIN lentiviral vector pRRL.SIN-18 shown in FIG. 4. The Office Action also refers to page 463, 2° col. for disclosing lentiviral vectors comprising “the leader sequence and the 5’ splice donor site, approximately 360 bp of the gag gene 700 bp of the env gene containing the RRE and a splice acceptor site, ...” To my understanding, the just-noted disclosures relate to the first and second generations of lentiviral vectors as evidenced by the statement “in a first generation of HIV-derived vectors ...” and “in a second version of the system ...” in the same paragraph. Emphases added, itis not clear to me how these disclosures correlate with pRRL SIN- 18, which is the third generation vector reported in this reference. As acknowledged in the Office Action, pRRL.SIN-18 does not contain all of the cis-elements (i)-{iv} used in the clamed SIN lentiviral vectors.
in response this is not found persuasive because the combined art teaches ail the required elements of the SIN lentiviral vector regardless of the a first generation of HIV- derived vectors ...” and “in a second version of the system because Dull teaches the early stage design of HIV-derived lentiviral vectors which contain lentiviral cis elements such as gag, pol, and/or env fragments for viral genome replication and packaging. in addition, Trono teaches the cPPT located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3’ polypurine tract (PPT) which forms the basis of 
9) 	The declaration states that Dull uses GFP as the transgene in determining viral Hers. See, for example, Table 2 on page 8466. Dull provides no insight as to viral production of the pRIRL.SIN-15 vector with a large expression cassette. Accordingly, the superior features achieved by the claimed SIN lentiviral vector discussed above are unexpected in view of Dull. 
In response this is not found persuasive because the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since Persons teaches a SIN lentiviral vector containing the HS432globinA the expresses the gamma-globin gene that also contained an MSCV-driven GFP (HS432p9''"4y MSCV-GFP was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of Bull uses GFP as the transgene in determining viral titers. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not be presented.
10. The declaration states further, the Office Action cites Persons 2003 for disclosing lentiviral vectors carrying a gamma-globin gene, referring to Figure 1A. Page 16, last paragraph. This reference reported that the improved tier of the gamma-globin- carrying lentiviral vectors is “approximately 3 to 5 x 106 TU/mL” Page 21778, 2” col, last paragraph. This is much lower than the viral titer achieved by the exemplary sBG-6 vector, i.e., 6.3 x 108 TU/mL. In other words, the viral titer of the claimed SIN lentiviral vector, carrying a globin transgene, is unexpectedly more than 100-fold higher than that reported in Persons.
8 TU/mL. The claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since Persons teaches a SIN lentiviral vector containing the HS432globinA the expresses the gamma-globin gene that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of Dui uses GFP as the transgene in determining viral titers. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not be presented.
11. The declaration states indeed, Persons reported deleting parts of the transgene, for example, the MSCV-GFP cassette, part of the HS4 element, and a deletion in the gamma-globin gene intron, to improve viral tier. Page 2178, 2nd col, last paragraph, and Legend of Figure 1. Even with a smaller transgene, the highest viral titer achieved by the Persons vector is around 3 to 5 x 10 TU/mL as noted above. The transgene used in our studies reported above is around 6.5 Kb, which is about 2b larger than the transgene used in Persons. Surprisingly, the viral titer achieved using the claimed vector carrying such a large transgene is about 100-fold higher than that achieved in Persons. 
In response this is not found persuasive for the same reasons as discussed above in points 9-10.
II. During the interview Applicant argues the Examiner questioned whether the unexpected results are in line with the scope of the claims, alleging that "the titer may play a role Independent claim 27 is directed to a modified self-inactivating (SIN) lentiviral vector, comprising:  (a) a lentiviral vector backbone comprising: lentiviral cis elements, which consist essentially of (i) a packaging signal (), (ii) a gag fragment, (iii) an env fragment containing a rev response element (RRE) and a splice acceptor sequence (SA), and (iv) a central polypurine tract (cPPT), wherein the gag fragment consists of a 5' fragment of gag that is about 360 bp; and (b) a transgene of interest, which is a beta-globin gene or a gamma-globin gene. 
As discussed in the Declaration, the superior unexpected results were obtained from vector s-BG6 in comparison with various other vectors, e.g., s-BG3 and s-BG5, s-BG6 comprises all of the recited SIN lentiviral cis elements and a gamma-globin gene, while the various other vectors comprise one or more, but not all of the recited lentiviral cis elements and the gamma-globin gene. Figure 2 of the instant application (same as figure 2 of interview). Accordingly, a skilled person in the art would have readily understood that the superior results obtained from s-BG6 were associated with the combination of the essential lentiviral cis elements in s-BG6. Since all of these lentiviral cis elements are recited in independent claim 27, there is no doubt that the superior results obtained from s-BG6 were commensurate in scope with the lentiviral vector as claimed. DMUS 181931275-1.112149.0113 Application No.: 16/197,164 Attorney's Docket No.: 112149-0113 -70015USO4Applicant argues Amendment dated: August 23, 2021 further, the superior results (including high titers for both total viral particles and infectious particles and high in vivo globin expression) were obtained by transducing the s-BG6 vector to packaging cells and administering the viral particles thus obtained to mice as explained to the Examiner during the 
Applicant argues in short, the instant claims are directed to lentiviral vectors, which are defined by structural features of the claimed vectors, i.e., essential lentiviral cis elements and transgene. The superior results represent biologic activities flew naturally from the claimed vectors and thus are inherent biological activities of the claimed SIN lentiviral vectors. 
 As explicitly set forth by the Federal Circuit in Honeywell Int'l v. Mexichem Amanco Holding, 865 F.3d 1348, (Fed. Cir. 2017): 
We have previously stated that the use of inherency in the context of obviousness must be carefully circumscribed because "[t]hat which may be inherent is not necessarily known" and that which is unknown cannot be obvious. What is important regarding properties that may be inherent, but unknown, is whether they are unexpected. All properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious.
 Applicant argues that has provided evidence showing that the unexpected results associated with the claimed SIN lentiviral vector are unexpected as none of the cited reference would have suggested such superior results. As a matter of fact, the viral titer reported in Person regarding a globin gene-containing lentiviral vector is 100-fold lower than the viral titer obtained from the claimed vector. Such unexpected superior results would be sufficient to establish nonobviousness following the Honeywell decision. Applicant would like further point out that the claim at issue in Honeywell Int'l v. Mexichem Amanco Holding is directed to a heat transfer composition, which is defined by the components contained in the composition. For Examiner's convenience, Applicant provides claim 1 discussed in Honeywell below (Honeywell at p. 1350-1351):181931275-1.112149.0113 Amendment dated: August 23, 2021 
A heat transfer composition for use in an air conditioning system comprising: (a) at least about 50% by weight of 1,1,1,2-tetrafluoropropene (HFO-1234yf) having no 
The unexpected results discussed in this case, the stability and miscibility associated with the lubricant recited in the claim, are deemed inherent to the recited lubricant and not recited in the claim in suit. See Honeywell at p. 1352 ("... or in light of the unexpected stability and miscibility of HFO-1234yf with PAG lubricants." Emphasis added). Accordingly, it is not necessary to recite the unexpected results in the instant claims following Honeywell Int'l v. Mexichem Amanco Holding. For at least the above reasons, Applicant submits that the unexpected superior results associated with the claimed lentiviral vector as detailed in the Declaration and also discussed herein render the instant claims not obvious over Dull, Trono, Baum, Schambach, Puthenveetil, Lavenu-Bombled, Racillas-Targa, Persons, and Prandini. Applicants’ arguments have been fully considered but are not persuasive.
In response, basically applicants arguments are the same as discussed above points 1-10 in response to interview arguments. In short to reiterate regarding applicant’s argument that the claimed SIN lentiviral vector, carrying a specific combination of viral cis-elements and a globin transgene (large sized transgene), led to high levels of viral particle production (total and infectious) and high level of globin gene expression in vivo, as compared with vectors having different combinations of viral cis-elements, accordingly superior results obtained by the claimed SIN lentiviral vector are clearly unexpected in view of the cited references is not found persuasive because unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). total and infectious) and high level of globin gene expression in vivo, are not persuasive because the claims are not so limited to total and infectious viral particles and high level of globin gene expression in vivo.
The Recillas-Targa benefit of the 250 bp cHS4 core sequence insulator linked to the distal end of the insulator driving the expression of the transgene for counteracting chromosomal position effects combined with the Puthenveetil, cCHS4 insulator elements that was already known in the art for reduced position effects and thereby improved expression resulting in a predictable rise in beta-globin provide superior features achieved by the claimed SIN lentiviral vectors. In addition, Schambach SIN lentivirus vector containing copies of heterologous poly A signal sequences downstream from a viral 3' end- long terminal repeat (LTR) in the lentivirus backbone and the incorporation of USE motifs into SIN LTRs increases the length of the poly A tail, which further support translation provide an insight with respect to the superior features achieved by the claimed SIN lentiviral vectors.  
The examiner would like further point out that the claim at issue in Honeywell Int'l v. Mexichem Amanco Holding is directed to a heat transfer composition, which is defined by the components contained in the composition the art of Dull discloses (a) a SIN lentiviral vector backbone comprising; (1) lentiviral cis elements, which consist of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA) of 360 bp of the gag gene, (iii) an env splice acceptor site comprising 700 bp of the env gene containing the RRE and a splice acceptor site; and (b) a transgene of interest, while Trono discloses a cPPT lentiviral vector and Persons teaches a SIN lentiviral vector containing the HS432globinA gamma globin transgene as instantly claimed. It should be noted that instant claims are to a composition and unexpected superior properties when compared to the prior art is not found persuasive because any 8 TU/ml viral titer and the art of Dull/Trono/Persons SIN vector having a 360 bp gag fragment that result in 3 to 5 x 106 TU/ml viral titer. Otherwise stated it is not clearly shown the structural essential elements of vector s-BG6 having a 360 bp gag fragment, from which the superior features were obtained as compared to the art of Dull/Trono/Persons SIN vector having a 360 bp gag fragment.
/MKS/
/ANOOP K SINGH/            Primary Examiner, Art Unit 1632